20I9HAY 15 PM 3: 56

FILED

Case 8:19-cv-02111 Document1-1 Filed 07/18/19 Page 1 of 13

IN MONTGOMERY COUNTY CIRCUIT COURT, MARYLAND

 

xX

MICHAEL U. ALVAREZ, PETER J. KEEL,
and CHARLES P. SPILIOTIS,

Plaintiffs.

v. COMPLAINT

TERRAFORM POWER, LLC, and
TERRAFORM POWER, INC.

Defendants.

x -

 

Plaintiffs Michael U. Alvarez, Peter J. Keel, and Charles P. Spiliotis (collectively,
“Plaintiffs”), by and through their undersigned counsel, Morgan, Lewis & Bockius LLP, as and
for their complaint against Defendants TerraForm Power, LLC and TerraForm Power, Inc.

-ftofether, “Defendants”), allege as follows.
a

 

Dees

Bay

Le ae SUMMARY OF CLAIMS

oe

Se I, On January 29, 2015, SunEdison Inc. (“SunEdison”) and certain of its affiliates,
wel ~ .

GOS

incliiding Defendants (SunEdison and such affiliates collectively, “SUNE”), acquired FirstWind

 

Energy, LLC (“First Wind”), as well as the services of certain First Wind executives, including
Plaintiffs, pursuant to a group of interrelated contracts described below (the “Governing
Documents”), On or about April 16, 2016, Plaintiffs resigned from their positions with SUNE for
“Good Reason,” as that term is defined in the Governing Documents. Pursuant to the Governing
Documents, Plaintiffs became entitled to a series of benefits upon their resignations. Among these

benefits was the immediate vesting of Restricted Stock Units (“RSUs”) for SunEdison Class A

 

Common Stock and TerraForm Power, Inc. Class A Common Stock that had been awarded to
Case 8:19-cv-02111 Document1-1 Filed 07/18/19 Page 2 of 13

Plaintiffs during their time of employment. Pursuant to the Governing Documents, Defendants
were obligated to deliver to Plaintiffs’ securities accounts the number of shares of TerraForm
Power, Inc. Class A Common Stock that corresponded to each Plaintiffs vested RSUs within thirty
days after their resignations. Defendants failed to deliver any stock to any Plaintiff by May 16,
2016 or at any time thereafter. Plaintiffs bring this suit to recover from Defendants the market
value, as of May 16, 2016, of the stock that Defendants failed to deliver to them.

JURISDICTION AND VENUE

2. Jurisdiction is vested in this Court over TerraForm Power, LLC pursuant to Md.
Code Ann., Courts and Judicial Proceedings § 1-501 and § 6-102 because TerraForm Power, LLC
is domiciled in Maryland.

3. Jurisdiction is vested in this Court over TerraForm Power, Inc. pursuant to Md.
Code Ann., Courts and Judicial Proceedings § 1-501 and §6-103 based upon TerraForm Power,
Inc.’s transaction of business in the State of Maryland and its execution of a contract containing a
provision (as set forth more fully below) wherein Defendants consented to litigate any contractual
disputes in Montgomery County, Maryland.

4. Venue is proper in this Court pursuant to Md. Code Ann., Courts and Judicial
Proceedings § 6-201(a) because TerraForm Power, LLC maintains its principal offices in

Montgomery County, Maryland and because both Defendants carry on regular business in this

county.
PARTIES
5. Plaintiff Michael U. Alvarez is an individual and a citizen of California.
6. Plaintiff Peter J. Keel is an individual and a citizen of Massachusetts.

7. Plaintiff Charles P. Spiliotis is an individual and a citizen of California.
Case 8:19-cv-02111 Document 1-1 Filed 07/18/19 Page 3 of 13

8. Defendant TerraForm Power, LLC (“TerraForm LLC”) is a corporation organized
under the laws of Delaware, with its last known principal place of business at 7550 Wisconsin
Avenue, 9th Floor, Bethesda, Maryland 20814.

9. Defendant TerraForm Power Inc. (“TerraForm Inc.”) is a corporation organized
under the laws of Delaware, with its principal place of business located at 200 Liberty Street, 14th
Floor, New York, New York 10281. On information and belief, TerraForm Inc. is the managing
member of, and controls the business affairs and operations of, TerraForm LLC.

10. Nonparty SunEdison Inc. was a corporation organized under the laws of Delaware,
with its principal place of business located at 13736 Riverport Drive, Maryland Heights, Missouri
63043, which is being liquidated pursuant to a chapter 11 bankruptcy plan confirmed by the
Bankruptcy Court for the Southern District of New York on or about July 25, 2017. At all times
relevant to the allegations in this Complaint, SunEdison Inc. held a majority equity interest in
TerraForm Inc.

FACTS
The Governing Documents

11. SUNE and TerraForm LLC acquired certain operating wind and solar project
entities, including First Wind, as well as the services of certain First Wind executives, including
Plaintiffs (the “Acquisition”), pursuant to a certain Purchase and Sale Agreement, dated November
17, 2014 (including its appendices and other attachments, the “PSA”).

12, The Acquisition closed on or about January 29, 2015.

13. | When the Acquisition closed, Plaintiffs became employees of SUNE and acquired
numerous protections and privileges pursuant to the Governing Documents, which included, to the
extent relevant to this action: (i) the PSA; (ii) the SunEdison Senior Management Incentive Plan

for Calendar Years 2015 to 2017 (as amended, the “SMIP”), which is governed by New York law;
3
Case 8:19-cv-02111 Document 1-1 Filed 07/18/19 Page 4 of 13

and (iii) certain Award Agreements to be issued by TerraForm Inc. to each Plaintiff over time (the
“Award Agreements”), which set forth the terms of restricted stock units related to TerraForm Inc.
Class A Common Stock granted to each Participant (defined below) and the delivery of shares of
such stock in certain circumstances, and which are governed by Delaware law and name Maryland
as the exclusive jurisdiction for resolution of disputes thereunder.

14. From the Acquisition until his resignation for Good Reason, Plaintiff Alvarez
served as the Executive Vice-President for Global Engineering, Procurement and Construction and
Global Asset Management for SUNE.

15. From the Acquisition until his resignation for Good Reason, Plaintiff Keel served
as Chief Financial Officer and General Manager for Global Development for SUNE.

16. From the Acquisition until his resignation for Good Reason, Plaintiff Spiliotis
served as Vice President, Strategy and M&A for SUNE.

17. Although Plaintiffs were employed by SunEdison’s subsidiary NVT, LLC,
SunEdison and Defendants had several contractual obligations to Plaintiffs related to their
employment under the Governing Documents.

18. Plaintiffs’ benefits under the PSA included, among other things, annual
performance-based bonuses and, in certain circumstances, severance benefits and payments.

19. In connection with the PSA, SunEdison agreed to adopt the SMIP, a senior
management incentive plan for the benefit of certain participants (the “Participants”), including
Plaintiffs, for the years 2015 through 2017. PSA, Schedule 6.02(a)(ix), § 5.

20. Under the SMIP, each Plaintiff was eligible to earn, among other things, awards in
the form of (i) an “Annual Bonus Amount,” which would be determined by (x) the bonus

percentage for the Participant, as set forth in each participant’s individual award agreement,
Case 8:19-cv-02111 Document 1-1 Filed 07/18/19 Page 5 of 13

multiplied by (y) the Annual Bonus Pool (as defined in the SMIP) for each Performance Period —
i.e., for calendar years 2015, 2016, and 2017, and (ii) an annual “Aggregate Overachievement
Amount” upon the achievement of certain performance metrics specified in Appendix A of the
SMIP. SMIP, §§ 1.3, 2.3, 2.4, 2.10, 2.20.

21. The SMIP provided that half of the annual award granted to the Participants was to
be paid in cash in a single lump sum and half was to be delivered to the Participants in the form of
RSUs for TerraForm Power, Inc. Class A Common Stock. SMIP, § 4.2.

22. The number of RSUs to be awarded for a given year was determined by dividing
the amount payable by the closing price of a share of TerraForm Power Inc. Class A Common
Stock on the day immediately preceding the grant of the award. SMIP, § 4.2.

23. In practice, however, SUNE and the Participants agreed that SUNE would satisfy
its RSU obligations by awarding half RSUs for SunEdison Inc. Class A Common Stock and half
RSUs for TerraForm Power Inc. Class A Common Stock, each in a number of units that reflected
the respective stock’s closing price on the day before the award.

24, The SMIP provides that a Participant remains eligible to receive these awards
notwithstanding terminating his or her employment services, if the termination was “by the
Participant for Good Reason” (as defined in the PSA) {a “Qualifying Termination”). SMIP, § 3.2.

25. The SMIP further provides that upon a Qualifying Termination, a Participant shall
receive “(x) the Annual Bonus Amount for such Participant for any completed prior Performance
Period (based upon actual performance) and (y) a pro rata bonus (based on the number of days
employed during the Performance Period relative to 365 days) for the then current Performance

Year (based on actual performance).” SMIP, § 3.2.
Case 8:19-cv-02111 Document 1-1 Filed 07/18/19 Page 6 of 13

26. The SMIP further provides that in the event of a Qualifying Termination, all
outstanding RSUs are immediately and fully vested. SMIP, § 3.2.

27. The Award Agreements provided for by the SMIP require TerraForm Power, Inc.
in the event of a Qualifying Termination to deliver stock to Participants corresponding to their
vested RSUs within thirty days after a Qualifying Termination.

Events Prior to Plaintiffs’ Resignations for Good Reason

28.  SunEdison Inc. and certain of its affiliates were in a state of financial distress in
January 2016 and thereafter.

29. In January and February 2016, Plaintiff Alvarez frequently corresponded with
SUNE executives, including Stephen Cerrone, Executive Vice President and Chief Human
Resources Officer, about the annual bonuses for 2015 that the Governing Documents required to
be paid to the Participants by March 15, 2016.

30. Alvarez provided Cerrone with details supporting an aggregate 2015 Achievement
and Overachievement Bonus of $6,295,362 due to the Participants under the SMIP.

31. Cerrone acknowledged to Plaintiffs Alvarez and Keel and others that there was “no
debate or ambiguity re the $3.663 for achievement” — meaning that the Participants were

undisputedly entitled to an Annual Bonus with an aggregate cash component of $3,663,095 (the

“Undisputed 2015 Bonus”).
32. Cerrone later proposed, and Alvarez agreed to, “locking up the 3.663 million (2015

target paytou) [sic] while we discuss and agree re the over-achievement.”
33. Cerrone later confirmed to Alvarez that “the plan is to pay out at ‘achievement’

level (L.e., target) [i.e., the Undisputed 2015 Bonus] for 2015,” but that, as a result of SunEdison’s
Case 8:19-cv-02111 Document 1-1 Filed 07/18/19 Page 7 of 13

“liquidity position,” it would “likely pay it a bit later than [March] 15th but it will be paid soon
.... we plan to pay the °15 SMIP shortly.”
34. | The March 15 deadline passed without SUNE making any payments under the

SMIP.

35. The next day, Cerrone informed Alvarez and Keel, among other Participants, that
the 2015 bonus payments would be made “[a]s soon as there are funds available for payment. It?s
[sic] really a finance/funding issue at this point and I think everyone is aware of the liquidity issues
in the Company.”

36. As of March 16, 2016, SUNE had admitted that (i) it was obligated to pay the
Participants at least the 2015 Undisputed Bonus by March 15, 2016 and (ii) it had not paid any
bonuses by the March 15, 2016 deadline only because it did not have sufficient funds to do so.
Claimants’ Resignations for Good Reason

37. On or about March 16, 2016, each Plaintiff delivered a letter to SUNE providing
notification of Good Reason for termination of his services, namely, SUNE’s breach of its
obligation to pay, at a minimum, the full bonus consideration due for the 2015 performance period
on or before March 15, 2016. As required by the SMIP, each letter noted that SunEdison would
have thirty days to cure this breach. .

38. On March 19, 2016, a SUNE in-house counsel, Stephanie Russell, acknowledged
receipt of these letters and stated in an email that SUNE would respond to the letters “after
reviewing [them] in light of the SMIP.”

39. On or about April 12, 2016, SUNE delivered RSUs for SunEdison Inc. and

TerraForm Inc. Class A Common Stock to each Plaintiff corresponding to a portion of the 2015

Undisputed Bonus.
Case 8:19-cv-02111 Document 1-1 Filed 07/18/19 Page 8 of 13

40. SUNE did not provide any Plaintiff the cash payment that comprised the remainder
of the 2015 Undisputed Bonus.

41. | SunEdison did not provide any Plaintiff with any consideration based on the 2015
Overachievement Bonus.

42. On or about April 16, 2016, each Claimant delivered a second letter to SUNE,
providing notice that, that due to SUNE’s failure to cure the breach under the SMIP, he was
terminating his employment, effective immediately, for Good Reason.

43. | The PSA defines “Good Reason” for resignation to include resignation based on a
“material breach . . . under any applicable employment agreement and material employee benefit
plan or compensation arrangement.” PSA, p. 14; see SMIP § 2.17.

44. The cash portion of the 2015 Undisputed Bonus that was payable by March 15,
2016 but was never paid to each Plaintiff was in the hundreds of thousands of dollars.

45. SunEdison’s failure to pay Plaintiffs the full consideration payable to them based
on the 2015 Undisputed Amount, not to mention the 2015 Overachievement Bonus that SunEdison
never specifically disputed, constituted a material breach of SunEdison’s obligations under the
PSA and SMIP.

46. Each Plaintiff's resignation was for “Good Reason” as defined in the PSA.

47. Each Plaintiffs resignation was a “Qualifying Termination” as defined in the
SMIP, which (as noted above) defines that term by reference to “Good Reason” under the PSA.
PSA, p. 14; §§ 2.04-2.06; SMIP § 3.2.

48. Each Plaintiff fully complied with the elements of a resignation for Good Reason

under the SMIP and a Qualifying Termination under the PSA.
Case 8:19-cv-02111 Document1-1 Filed 07/18/19 Page 9 of 13

Events After the Claimants’ Resignations for Good Reason

49. On April 21, 2016, SunEdison and twenty-five affiliates, including NVT, LLC,
filed petitions for relief under Chapter 11 of the United States Bankruptcy Code in the Bankruptcy
Court for the Southern District of New York..

50. Defendants did not at any time file a chapter 11 petition.

51. Under the Governing Documents, including the Award Agreements, Defendants
were obligated to deliver to Plaintiffs TerraForm Power, Inc. Class A Common Stock
corresponding to their vested RSUs within thirty days after the immediate vesting of the RSUs
pursuant to a resignation for Good Reason.

52. Upon Plaintiff Alvarez’s resignation for Good Reason, he held vested RSUs for
35,056 shares of TerraForm Power, Inc. Class A Common Stock.

53. Upon Plaintiff Keel’s resignation for Good Reason, he held vested RSUs for 37,569
shares of TerraForm Power, Inc. Class A Common Stock.

54. Upon Plaintiff Spiliotis’s resignation for Good Reason, he held vested RSUs for
31,660 shares of TerraForm Power, Inc. Class A Common Stock.

55. Defendants never delivered any TerraForm Power, Inc. Class A Common Stock to
any Plaintiff following his resignation for Good Reason.

56. By failing to deliver any TerraForm Power, Inc. Class A Common Stock to any
Plaintiff following his resignation for Good Reason, Defendants breached their contractual
obligations to Plaintiffs.

57. The SMIP provides that each Plaintiff is entitled to recover his attorneys’ fees and
expenses in pursuing his rights under the Governing Documents through arbitration or litigation

arising therefrom. See SMIP § 6.7.
Case 8:19-cv-02111 Document 1-1 Filed 07/18/19 Page 10 of 13

FIRST CAUSE OF ACTION
Breach of Contract

38. Plaintiffs repeat and reallege the allegations in paragraphs | through 57 above
as if fully set forth herein.

59. The Governing Documents, including the Award Agreements, are valid
contracts between Plaintiffs and various constituents of SUNE, including Defendants.

60. Plaintiffs duly performed all obligations required of them pursuant to the
Governing Documents.

61. By not delivering to Plaintiffs by May 16, 2016 (or thereafter) all TerraForm
Inc. stock related to RSUs vested in Plaintiffs as of April 16, 2016, TerraForm Inc. and/or
TerraForm LLC breached one or more of the Governing Documents.

62. As a result of the foregoing breach, each Plaintiff has been damaged to the
extent of the market value of the Undelivered Stock that should have been delivered to him,
in amounts to be proven at trial but no less than $316,205.12 as to Alvarez, $338,872.38 as to
Keel, and $285,573.20 as to Spiliotis.

SECOND CAUSE OF ACTION
In the Alternative: Promissory Estoppel

63. Plaintiffs repeat and reallege the allegations in paragraphs 1 through 62 above
as if fully set forth herein.

64. Plaintiffs would not have agreed to work for SUNE but for their reliance upon
SUNE’s promise to provide them a compensation package that included RSUs and, upon the
RSUs vesting, SunEdison and TerraForm Inc. stock, which SunEdison and Defendants

promised to deliver if the applicable conditions were met.

10
Case 8:19-cv-02111 Document 1-1 Filed 07/18/19 Page 11 of 13

65. _TerraForm Inc. and/or TerraForm LLC broke this promise by not delivering the
TerraForm Inc. stock that corresponded to Plaintiffs’ vested RSUs after Plaintiffs’
resignations for Good Reason.

66. <Asaresult of this broken promise, each Plaintiff has suffered damages.

67. In the event that there is no enforceable contract between Plaintiffs and
Defendants, each Plaintiff should be entitled to recover from Defendants, on grounds of
promissory estoppel, the market value of the Undelivered Stock that should have been
delivered to him, in amounts to be proven at trial but no less than $316,205.12 as to Alvarez,
$338,872.38 as to Keel, and $285,573.20 as to Spiliotis.

THIRD CAUSE OF ACTION
In the Alternative: Unjust Enrichment

68. Plaintiffs repeat and reallege the allegations in paragraphs 1 through 67 above
as if fully set forth herein.

69. The services performed by Plaintiffs during their employment by SUNE
provided material benefits to Defendants.

70.  +Plaintiffs have not been justly compensated for those services, as a result of
Defendants failing to deliver to Plaintiffs the TerraForm Inc. stock that was a component of
Plaintiffs’ agreed compensation.

71. Defendants would be unjustly enriched if they were to retain the benefits of
Plaintiffs’ services and also retain the TerraForm Inc. stock to which Plaintiffs were justly
entitled.

72. In the event that there is no enforceable contract between Plaintiffs and
Defendants, in equity and good conscience, Defendants should provide restitution to each

Plaintiff in amount equal to the extent of the market value of the Undelivered Stock that should

11
ZNOMAY 15 PM 3:57

Case 8:19-cv-02111 Document 1-1 Filed 07/18/19 Page 12 of 13

have been delivered to him, in amounts to be proven at trial but no less than $316,205.12 as

to Alvarez, $338,872.38 as to Keel, and $285,573.20 as to Spiliotis.

72, WHEREFORE, Plaintiffs Alvarez, Keel and Spiliotis respectfully request that this

Court grant them the following relief:

i. on the First Cause of Action, money damages in amounts to be proven at trial but

no less than $316,205.12 as to Alvarez, $338,872.38 as to Keel, and $285,573.20

as to Spiliotis;

ii. on the Second Cause of Action, restitution in amounts to be proven at trial;
iii. on the Third Cause of Action, restitution in amounts to be proven at trial;
iv. attorneys’ fees and other expenses incurred in pursuing this action; and

Vv. such other and further relief as this Court deems just and proper.

* %

DEMAND FOR JURY TRIAL

Plaintiffs request trial by jury as to all issues so triable.

Dated: May 15, 2019

By:

COURT
FFICE
f C0. MD,

0

tn Cre
fore
sexe
tad
pa Lt
GOz

é

NO}

Liz. he

. Elise M. Attridge

MORGAN, LEWIS & BOCKIUS LLP
1111 Pennsylvania Avenue NW
Washington, D.C. 20004

(T) 202-739-5704

(F) 202-739-3001
elise.attridge@morganlewis.com

Joshua Dorchak (pro hac vice motion forthcoming)
MORGAN, LEWIS & BOCKIUS LLP

101 Park Avenue

New York, NY 10178

(T) 212-309-6700

(F) 212-309-6001

12
209MAY 15 PM 3:57

Case 8:19-cv-02111 Document 1-1 Filed 07/18/19 Page 13 of 13

joshua.dorchak@morganlewis.com

Attorneys for Plaintiffs, Michael U. Alvarez,
Peter J. Keel, and Charles P. Spiliotis

RULE 1-313 CERTIFICATION

Undersigned counsel hereby certifies pursuant to Maryland Rule 1-313 that she is

admitted to practice law in Maryland and is a member in good standing of the bar of this Court.

(thant —
Elise M. Attridge

13
